Pee Curiam.
This judgment is attempted to be reversed on the ground that a treasurer’s sale has the properties of a sale by the sheriff; in respect to which, it has been held, that the vendee may not oppose a defect in the debtor’s title to the sheriff’s demand of the purchase-money. But might he not set up, if not a defect in the title, yet a defect in the sale of it, rendering it void and inoperative? The sheriff is supposed to know nothing of the title; but he is supposed to know whether his writ gives him authority. Take it that there has been no judgment, or that the court had not jurisdiction, it would not be contended, even under the statute which quiets his title on a reversal of judgment, that the vendee could hold the land. In the first of the cases put, there would be no judgment to reverse; and in the second, the judgment and execution being *393void, would pass no title. In either, if the case were possible to happen, the vendee might resist an action for the purchase-money; by showing that no contract, of sale could grow out of what was, in law, a nullity. In principle, is-not that the case before us? The land, being seated, was not within the power given to the county commissioners and their treasurer. The whole proceeding, being coram non judice, was void, and it would be iniquitous to prevent the purchaser from showing it.
Judgment affirmed.